AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                     V.                                                  (For Offenses Committed On or After November I, 1987)


                   Juan Roberto Galvez-Rosas                                             Case Number: 2:19-mj-10383

                                                                                        Mayra L Garcia
                                                                                        Defendant's Attorney


REGISTRATION NO. 88456298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                          -------'--------------------------
•     was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                       Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count( s)
                                 --------------------
•     Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ~ TIME SERVED                                        •    _ _ _ _ _ _ _ _ _ _ days

IZI   Assessment: $10 REMITTED          IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, August 26, 2019
                                                                                      Date of Imposition of Sentence

                                               FILED
             DUSM                                AUG 2 6 2019                         HONORABLE MITCHELL D. DEMBIN
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                       CLERK US DISTAICl COURT
                                    SOUTHERN DISTAi    F- ALIFORNIA
                                    BY                                   DEPUTY
Clerk's Office Copy                                                                                                                 2:19-mj-10383
